t c memo united_states tax_court daniel aaron baker petitioner v commissioner of internal revenue respondent docket no filed date daniel aaron baker pro_se c teddy li for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax tax for his taxable_year the issues for decision for petitioner’s taxable_year are is petitioner entitled under section to a depend- ency exemption deduction for his daughter a we hold that he is not is petitioner entitled under sec_2 to head_of_household filing_status we hold that he is not is petitioner entitled under sec_32 to the earned_income_tax_credit we hold that he is not is petitioner entitled under sec_24 to the child_tax_credit we hold that he is not is petitioner entitled under sec_24 to the addi- tional child_tax_credit we hold that he is not findings_of_fact at the time petitioner filed the petition his mailing address was in dover delaware petitioner and deanna wus ms wus have a daughter a and a son c collectively the children at a time not disclosed by the record ms wus purchased a double-wide trailer trailer located pincite carnation drive magnolia delaware ms wus petitioner and the children lived in the trailer for an undis- closed period of time prior to sometime in ms wu sec_1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure 2the court’s resolution of petitioner’s filing_status con- trols the amount of the standard_deduction to which petitioner is entitled for his taxable_year stopped residing in the trailer but petitioner continued to live there until around mid-date petitioner was unable to afford the payments for the mortgage loan ground rent and utilities with respect to the trailer after ms wus stopped residing there around mid-date petitioner moved to a duplex located pincite barney jenkins road felton delaware barney jenkins road property that a friend of his owned while residing at the barney jenkins road property petitioner paid his friend dollar_figure a month and shared an undisclosed amount of utility expenses sometime between the end of september or date and mid-date petitioner moved to a house located on fox road dover delaware fox road property that his mother owned while residing at the fox road property in petitioner paid his mother who was living in florida dollar_figure a week during petitioner who worked as a plumber and ms wus were not married lived in separate residences and had no custody agreement concerning their daughter a who was four years old during ms wus received public assistance for a’s benefit from the state of delaware which listed ms wus as the 3there is no reliable evidence in the record establishing where the children lived after ms wus stopped residing in the trailer custodial_parent of a during that year medicaid and not petitioner provided healthcare benefits to a during petitioner did not apply for food stamps or any other type of public assistance for his daughter a during petitioner and ms wus each asked rosemary srase ms srase to babysit the children at ms srase’s home ms srase was a longtime friend of petitioner and his mother who used to babysit petitioner when he was a child approximately two to three times a week during ms srase usually babysat the children at her home for a few hours during the evenings occasionally during she babysat them during the daytime and overnight on weekends during petitioner did not pay cash to ms srase for babysitting the children for him instead he did work for her at her home most of the time during that ms srase babysat the children she provided them with some food at her own expense at no time during before petitioner moved to the fox road property did ms srase babysit the children at petitioner’s residence or personally observe them at peti- tioner’s residence when petitioner moved into the fox road property ms srase observed the children at that property on at least certain days during the period january through date the dover educational community daycare center daycare center provided daycare for the children on most but not all of such days ms wus brought the children to and petitioner picked them up from the daycare center on certain other days during the period january through date ms wus brought the children to and also picked them up from the daycare center on certain other days during that period petitioner brought the children to and also picked them up from the daycare center during the period january through date the times at which the children were brought to the daycare center ranged from as early as a m to as late a sec_4 p m and the times at which the children were picked up from that center ranged from a m to p m in most instances however the children were brought to the daycare center before a m and picked up from the center between p m and p m during the period january through date both petitioner and ms wus made payments of undisclosed amounts toward the cost of the children’s daycare at the daycare center petitioner timely filed his tax_return for taxable_year petitioner’s return in petitioner’s return peti- tioner reported wages of dollar_figure business income of dollar_figure from schedule c profit or loss from business total income of dollar_figure and adjusted_gross_income of dollar_figure in petitioner’s return petitioner claimed a dependency_exemption deduction for his daughter a head_of_household filing_status the earned_income_tax_credit the child_tax_credit and the additional_child_tax_credit in ms wus’s tax_return for her taxable_year ms wus also claimed a dependency_exemption deduction for her daughter a opinion respondent and not petitioner addresses whether the burden_of_proof should shift to respondent under sec_7491 respondent argues that that burden should not shift because petitioner has not provided sufficient credible_evidence nor maintained all required records to substantiate his claims on the record before us we agree with respondent see sec_7491 and a a and b we conclude that petitioner has the burden_of_proof with respect to each of the issues presented in this case rule a 290_us_111 thus petitioner has the burden of estab- lishing that he is entitled for his taxable_year to a dependency_exemption deduction for his daughter a head_of_household filing_status the earned_income_tax_credit the child_tax_credit and the additional_child_tax_credit in support of his position with respect to each of the issues presented in this case petitioner relies on his own testimony the testimony of his mother and the testimony of ms srase a longtime family friend who used to babysit petitioner when he was a child we found the testimony of petitioner to be in material respects conclusory vague self-serving and uncor- roborated by reliable evidence we found the testimony of petitioner’s mother to be in material respects not based upon her personal knowledge conclusory and serving the interests of her son petitioner we found the testimony of ms srase to be in material respects not based upon her personal knowledge conclusory and serving the interests of her longtime friend petitioner we are not required to and we shall not rely on the testimonies of petitioner his mother and ms srase in order to establish petitioner’s position with respect to the issues presented in this case see eg 87_tc_74 claimed dependency_exemption deduction sec_151 permits a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 as perti- nent here sec_152 defines the term dependent to include an individual who receives from the taxpayer over half of such individual’s support for the calendar_year in which the taxable_year of the taxpayer begins and who is the taxpayer’s daughter sec_152 as also pertinent here if the taxpayer’s daughter receives over half of her support during the calendar_year from her parents who live apart at all times during the last six months of such year and if such daughter is in the custody of one or both of her parents for more than one-half of such year the daughter will be treated for purposes of sec_152 as having received over half of her support during the calendar_year from the parent custodial_parent having custody for the greater portion of the calendar_year sec_152 sec_152 also defines the term dependent to include an individual who for the taxable_year of the taxpayer has as such individual’s principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household and who received or is treated as having received under inter alia sec_152 from the taxpayer over half of such individual’s support for the calendar_year in which the taxable_year of the taxpayer begins sec_152 in support of his position that he is entitled for his taxable_year to a dependency_exemption deduction for his daughter a petitioner contends petitioner and two other witnesses testified that a lived with her father the petitioner from date until date when she went to live with her mother they also testified that the mother took a inconsistently on week-ends for those ten months further testimony provided that the petitioner maintained over half of the child’s support for that period reproduced literally with respect to whether petitioner is to be treated as the custodial_parent under sec_152 the record establishes that petitioner and ms wus had no custody agreement with respect to either of the children for however the state of delaware reported to respondent that ms wus and not petitioner was the claimed child’s custodial_parent moreover the record is devoid of evidence that we find to be reliable establishing that a lived with her father from january until date or that he otherwise had physical custody of a for a portion of that is greater than the portion of such year during which ms wus had physical custody of a with respect to whether petitioner provided over one-half of a’s support during petitioner must show the amount of total support incurred during that year on behalf of a from all sources and he must establish that he provided over half of that amount see 73_tc_963 56_tc_512 sec_1 a i income_tax regs the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the total amount of support for each claimed dependent provided by all sources during the year in question must be shown by competent evidence blanco v commissioner supra pincite where the amount of total support incurred on behalf of a child during such year is not shown and may not reasonably be inferred from competent evidence it is not possi- ble to find that the taxpayer contributed more than one-half of such child’s total support id pincite 31_tc_1252 petitioner failed to maintain any records establishing the amount of total support incurred on behalf of a during and the amount of such support that he provided to a during that year during petitioner who was a plumber had total income and adjusted_gross_income of dollar_figure ms wus received public assistance from the state of delaware for the benefit of a moreover a received healthcare benefits under medicaid and not from petitioner although for the period january through date both petitioner and ms wus made payments toward the cost of providing a’s daycare the record is devoid of evidence establishing the total amount of such payments or the amount of such payments that petitioner made in addition ms srase who usually babysat a approxi- mately two to three times a week during often provided food to a at ms srase’s own expense finally as discussed above although petitioner claims that a lived with him during all of except november and december of that year his claim is not supported by evidence that we consider to be reliable on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to a dependency_exemption deduction for his daughter a claimed head_of_household filing_status sec_1 provides a special tax_rate for any individual who qualifies as head of a household as pertinent here the term head_of_household is defined in sec_2 as an unmar- ried individual who maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode for inter alia a daughter sec_2 an individual is considered as maintaining a house- hold only if such individual provided over one-half of the cost of maintaining the household during the taxable_year sec_2 we find that the record is devoid of evidence that we consider to be reliable supporting petitioner’s position that during his taxable_year he maintained as his home a house- hold that constituted the principal_place_of_abode as a member of such household of his daughter a for more than one-half of that year on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to head_of_household filing_status claimed earned_income_tax_credit sec_32 permits an eligible_individual an earned_income_credit against such individual’s tax_liability the earned_income_tax_credit is calculated as a percentage of the individual’s earned_income sec_32 sec_32 limits the credit allowed sec_32 prescribes different percentages and amounts that are to be used to calculate the credit depending on whether the eligible_individual has no qualifying children one qualifying_child or two or more quali- fying children as pertinent here sec_32 defines the term eligible_individual to mean any individual who has a qualify- ing child for the taxable_year the term qualifying_child with respect to any taxpayer for any taxable_year includes a daughter of the taxpayer who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year sec_32 and ii and b i i it is petitioner’s position that his daughter a is a quali- fying child for purposes of the earned_income_tax_credit because she had the same principal_place_of_abode as petitioner for more than one-half of his taxable_year we found above that petitioner failed to show that for his taxable_year he maintained as his home a household that constituted the principal_place_of_abode as a member of such household of his daughter a for more than one-half of that year on the record before us we find that petitioner has failed to carry his burden of showing that for his taxable_year a is a qualifying_child for purposes of the earned_income_tax_credit 4petitioner does not claim that he is entitled to the earned_income_tax_credit under sec_32 that section provides that a taxpayer with no qualifying_child may nonetheless be eligible for the earned_income_tax_credit subject_to the phase out limitations of sec_32 provided that the re- quirements of sec_32 are satisfied for taxable continued on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the earned_income_tax_credit claimed child_tax_credit sec_24 allows a tax_credit of a specified amount with respect to each qualifying_child of a taxpayer the amount of the credit allowable under sec_24 is limited by the taxpayer’s adjusted_gross_income and may not exceed a taxpayer’s regular_tax_liability sec_24 as pertinent here for purposes of sec_24 the term qualifying_child means a taxpayer’s daughter for whom the taxpayer is entitled under sec_151 to a dependency_exemption deduction and who has not attained the age of as of the close of the taxable_year sec_24 we found above that petitioner failed to show that he is entitled for his taxable_year to a dependency_exemption deduction for his daughter a on the record before us we find that petitioner has failed to carry his burden of showing that for his taxable_year a is a qualifying_child for purposes of the child_tax_credit continued year the earned_income_tax_credit is completely phased out if the individual who has no qualifying children and who is not married_filing_jointly has adjusted_gross_income that equals or exceeds dollar_figure see sec_32 and revproc_2002_70 2002_2_cb_845 the parties agree that petitioner has adjusted_gross_income of dollar_figure for his taxable_year on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the child_tax_credit claimed additional_child_tax_credit where a taxpayer is eligible for a child_tax_credit but such taxpayer’s regular_tax_liability is less than the amount of the child_tax_credit potentially available to such taxpayer the taxpayer will be entitled to a refundable_credit known as an additional_child_tax_credit if certain requirements are met sec_24 we found above that petitioner failed to show that he is entitled for his taxable_year to the child_tax_credit on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the additional_child_tax_credit to reflect the foregoing decision will be entered for respondent
